DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on December 22, 2021, in which claims 1-4 and 6 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on December 22, 2021, with respect to claims 1-4 and 6 have been fully considered and are persuasive. The claim and drawing objection set fort the last office action mailed on November 03, 2021 has been withdrawn. 

After reviewed the applicant’s amendment in light of the original specification, it is conceivable that the claimed objection and the drawing objections set forth in the last office action has been withdrawn.

The amended claim 6 have been entered in the Application file. The information provided therein ash been considered as to the merits. Note, claim 6 has similar subject matter as claim 1.


Allowable Subject Matter
Claims 1-4 and 6 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claimed invention is involved in encrypting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 1, 2022